Citation Nr: 1423922	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  10-25 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to February 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) reveals documents that are pertinent to the present appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary, primarily for the purposes of obtaining a VA psychiatric examination to ascertain the nature and severity of the Veteran's PTSD, and to obtain an etiological opinion with respect to his claim of service connection for sleep apnea.

A new PTSD examination is necessary as the record reveals fluctuating GAF scores, some close in time, and based on the Veteran's contentions of severity.  In particular, a GAF score of 37 was assigned by a private psychiatrist at an evaluation conducted in January 2009.  However, the Veteran's GAF score was 45 upon VA examination in February 2009 and recent VA records from March 2013 show a GAF score of 53.  

Furthermore, in February 2014, the Veteran raised the theory of service connection for sleep apnea on a secondary basis, contending that his sleep apnea is secondary to his service-connected PTSD.  As the evidence reflects a current sleep apnea diagnosis and as complaints of sleep disturbances are noted in connection with psychiatric treatment, a medical opinion must be obtained.  On remand, the Veteran should also be provided notice of what evidence is necessary to substantiate his claim for secondary service connection.

Accordingly, the case is REMANDED for the following action:

1. Provide require notice to the Veteran regarding his claim of service connection for sleep apnea as secondary to service-connected PTSD.  Specifically, the letter should notify him of the evidence necessary to substantiate the claim on a secondary basis. 

2. Take appropriate steps to contact the Veteran in order to have him identify any outstanding records of pertinent medical treatment from VA medical facilities referable to the treatment of his PTSD and sleep apnea.  Copies of any such records should be obtained and associated with the record.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3. After the development outlined above is completed, the Veteran should be afforded a VA examination to determine the current severity of his service-connected PTSD.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should comment on the severity of the Veteran's PTSD and report all signs and symptoms necessary for rating the disability under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  The examiner should address the discrepancy between the January 2009 GAF score of 37 and the February 2009 GAF score of 45.  A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. After the development outlined above is completed, an appropriate VA examiner must render a medical opinion with respect to whether the Veteran's sleep apnea is causally or etiologically related to service or secondary to his PTSD.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The record reflects that the Veteran was diagnosed with severe obstructive sleep apnea in October 2008.  Various VA psychiatric treatment records reveal complaints of sleep disturbances.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology. 

The examiner should state whether it is at least as likely as not that the sleep apnea is causally or etiologically related to the Veteran's military service.  He or she should also opine as to whether it is at least as likely as not that the sleep apnea is either caused by or aggravated by (permanently worsened by) the Veteran's service-connected PTSD.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

5. When the development requested has been completed, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and be afforded a reasonable opportunity for response. 


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



